                  Case 1:17-bk-13413-VK                 Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43           Desc
                                                         Main Document    Page 1 of 14


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditors
                           TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION
                  10

                  11       In re                                               Case No. 1:17-bk-13413-VK

                  12       MARK EFREM ROSENBERG aka                            Chapter Number: 13
                           MARK E. ROSENBERG aka MARK
                  13       ROSENBERG fdba NEW RAVE                             MOTION FOR ORDER FOR
                           BATHROOMS aka EPHRAIM                               EXAMINATION OF MARK EFREM
                  14       ROSENBERG fdba RR PACKAGING &                       ROSENBERG PURSUANT TO
                           ASSEMBLY,                                           BANKRUPTCY RULE 2004, AND FOR
                  15                                                           INSPECTION OF DOCUMENTS;
                                                    Debtor,                    SUPPORTING DECLARATION AND
                  16                                                           LOCAL RULE 2004-1 CERTIFICATION
                                                                               OF RAFAEL GARCIA-SALGADO
                  17
                                                                               [NO HEARING REQUIRED]
                  18

                  19
                  20       TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES BANKRUPTCY

                  21       JUDGE, AND TO ALL INTERESTED PARTIES:

                  22                TRINITY FINANCIAL INVESTMENTS, LLC (“Movant”) hereby moves (the “Motion”)

                  23       the Court pursuant to Federal Rule of Bankruptcy Procedure 2004 (“Rule 2004”) for an Order

                  24       directing the attendance of MARK EFREM ROSENBERG (the “Debtor”) at an examination

                  25       pursuant to Rule 2004(d), including the production of documents, and in support thereof hereby

                  26       states as follows:

                  27                1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 1334, 157(a)

                  28       and F.R.B.P. Rule 2002. Movant alleges that this is a core proceeding pursuant to 28 U.S.C.
B URKE , W ILLIAMS &                                                                  MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                            -1-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                      INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43               Desc
                                                       Main Document    Page 2 of 14


                       1   §§ 157(b)(2)(A), (B), (L), and (O).

                       2            2.        Movant is a creditor of the Debtor. It is the current holder of the Second Deed of

                       3   Trust against the Debtor’s residence. Though the Court has issued a lien avoidance order in this

                       4   case, Movant is now the largest unsecured creditor in this bankruptcy. Therefore, Movant is a

                       5   party in interest pursuant to F.R.B.P. Rule 2002(a).

                       6            3.        The Debtor is an individual and Movant is informed and believes that the Debtor’s

                       7   residence address is 12731 Hatteras St., Valley Village, CA 91607.

                       8            4.        An examination of the Debtor is necessary to obtain information regarding,

                       9   without limitation, the following: (1) the Debtor’s acts, conduct, and property for the three years
                  10       immediately preceding the commencement of this bankruptcy proceeding on June 12, 2018; (2)

                  11       the Debtor’s income, liabilities and financial condition; and (3) the past and present conduct of

                  12       the Debtor’s business and tax dealings

                  13                5.        To assist in the Bankruptcy Rule 2004 examination of the Debtor, it is necessary

                  14       for the Debtor to produce or otherwise make available, not less than three (3) business days prior

                  15       to their examination, relevant records and documents which are in their possession or under their

                  16       control, and which are described in Exhibit “A” attached hereto and incorporated herein by this

                  17       reference.

                  18                                                    ARGUMENT

                  19                6.        “[O]ne of the fundamental concepts of bankruptcy law” is “the concept that full
                  20       and adequate disclosure is the ‘price’ the debtor in bankruptcy pays for the benefit of discharge.”

                  21       In re Hammond, 140 B.R. 197, 202 (S.D. Ohio 1992). To that end, “[t]he scope of inquiry under

                  22       Bankruptcy Rule 2004 is very broad. Great latitude of inquiry is ordinarily permitted.” In re

                  23       Roman Catholic Church of the Diocese of Gallup, 513 B.R. 761, 764 (Bankr. D. N.M. 2014)

                  24       (quoting In re Handy Andy Home Improvement Centers, Inc., 199 B.R. 376, 378 (Bankr. N.D. Ill.

                  25       1996)). Examination under Rule 2004 “is designed to be a quick ‘fishing expedition’ into general

                  26       matters and issues regarding the administration of the bankruptcy case.” Id. (quoting In re

                  27       French, 145 B.R. 991, 992 (Bankr. D. S.D. 1992)). “[B]ecause Rule 2004 examinations are taken

                  28       pre-litigation they need not be tied to specific factual allegations, and are subject to fewer
B URKE , W ILLIAMS &                                                                   MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -2-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                       INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43              Desc
                                                       Main Document    Page 3 of 14


                       1   objections on grounds of relevance.” Id. (citing In re Symington, 209 B.R. 678, 684 (Bankr. D.

                       2   Md. 1997)). Further, Rule 2004 “extends to third parties who deal with the debtor.” Olsen v.

                       3   Rupp (In re Olsen), No. UT-98-088, 1999 Bankr. LEXIS 791 (B.A.P. 10th Cir. 1999) (citing In re

                       4   Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill. 1985)).

                       5            7.        A Rule 2004 examination of the Debtor is necessary to obtain adequate

                       6   information on the Debtor’s business entity, in order to establish the Debtor’s business income

                       7   and total personal and family income.

                       8            8.        Debtor Mark Efrem Rosenberg runs his own business. In his Amended Schedule I

                       9   [Docket No. 81] and Form 122C-1 [Docket. No. 10], the Debtor discloses gross income from his
                  10       co-owned business, Arcade & Party Rentals by GEMS, Inc. (“GEMS”) of $6,000 per month. The

                  11       Debtor confirms this representation in his Declaration filed August 1, 2018 [Docket. No. 64] at

                  12       ¶12a. However, in paragraphs 12a. and 12b. of his Declaration, Debtor admits that this is not all

                  13       of his income, as some income derived throughout the year is distributed at the end of the year.

                  14       For example, two days after the filing of Debtor’s bankruptcy, GEMS’ income for a fiscal year

                  15       ending December 31, 2017 would have closed, and a determination of any distribution to its

                  16       owners would be subject to calculation. The Debtor has asserted in briefing that requiring the

                  17       Debtor to wait for this calculation to determine his current monthly income is absurd. In fact,

                  18       however, this is the law. If GEMS uses a fiscal year different from the calendar year, the Debtor

                  19       has not disclosed what it is. It must also be noted that some income derived during the year and
                  20       under Debtor’s control was left in GEMS. The Debtor states as follows (emphasis original):

                  21                                  12a. I am paid fixed salary of $2,500.00 per month and a
                                              fixed draw of $3,500.00 per month. At the end of the year, we
                  22                          determine whether or not there is net income that is available to
                                              distribute to the owners, and if so, how much to distribute.
                  23
                                                      12b. Moreover, if we distribute all of the net income, we
                  24                          will not have any reserve cash with which to operate. We always
                                              have to allocate a portion of GEMS' net income to reinvestment
                  25                          in GEMS for operational needs and unforseen emergencies.
                  26       Consequently, the information provided by the Debtor in his publicly available schedules and

                  27       declarations remains incomplete.

                  28                9.        The Debtor is simply not disclosing his true income as defined in 11 U.S.C.
B URKE , W ILLIAMS &                                                                   MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -3-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                       INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43                Desc
                                                       Main Document    Page 4 of 14


                       1   §101(10A), which states in pertinent part as follows:

                       2                      (10A) The term “current monthly income”--
                       3                             (A) means the average monthly income from all sources that
                                              the debtor receives (or in a joint case the debtor and the debtor's
                       4                      spouse receive) without regard to whether such income is taxable
                                              income, derived during the 6-month period ending on--
                       5
                                                      (i) the last day of the calendar month immediately preceding
                       6                      the date of the commencement of the case if the debtor files the
                                              schedule of current income required by section 521(a)(1)(B)(ii)….
                       7
                                    10.       The Court will note that 11 U.S.C. §101(10A)(A) defines current monthly income
                       8
                           as the average monthly income the debtor receives derived during the 6-month period preceding
                       9
                           the bankruptcy filing. Trinity submits that by including the phrase “derived during the 6-month
                  10
                           period” preceding the bankruptcy, Congress meant to capture in the calculation all amounts
                  11
                           earned by a debtor during that period and which the debtor receives. The timing of the actual
                  12
                           receipt is not subject to the temporal qualification of being during the 6-month period preceding
                  13
                           the bankruptcy filing, only that the income be derived during that period. This is the plain
                  14
                           reading of the statute. Consequently, Trinity objects to the Debtor’s Means Test calculation
                  15
                           because it does not take into account any year-end distribution of income derived during the 6-
                  16
                           month period preceding the bankruptcy filing, or of income derived during that 6-month period
                  17
                           but left in GEMS by the Debtor in order to save it from inclusion in the calculation.
                  18
                                    11.       Trinity’s position regarding the proper calculation of Current Monthly Income
                  19
                           (“CMI”) under 11 U.S.C. §101(10A)(A) has also been the position of several courts that have
                  20
                           looked at the issue. For example, in In re Bernard, 397 B.R. 605, 607 (Bkrtcy. W.D.Mich. 2008),
                  21
                           the bankruptcy court concluded (emphasis original):
                  22
                                              As the UST correctly notes, CMI is not restricted to income a
                  23                          debtor derives and receives during the six months prepetition; the
                                              income has to have been “derived” during the six month period but
                  24                          the timing of its actual receipt is irrelevant. Giving “derived” its
                                              ordinary meaning, namely “formed or developed out of something
                  25                          else,” WEBSTER’S THIRD INTERNATIONAL DICTIONARY,
                                              the Court concludes that CMI includes income that resulted from
                  26                          employment during the relevant six month period even though the
                                              Debtor received the actual paycheck for that work after the end of
                  27                          the six month period. Income derived from employment prior to the
                                              beginning of the six month period but actually received during the
                  28                          six month period should not be included.
B URKE , W ILLIAMS &                                                                   MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -4-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                       INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43               Desc
                                                       Main Document    Page 5 of 14


                       1             12.      A further example is found in In re Robrock, 430 B.R. 197, 204 (Bkrtcy. D.Minn.

                       2   2010), where the bankruptcy court analyzed the language of 11 U.S.C. §101(10A)(A) and reached

                       3   the same conclusion as follows:

                       4                      The statutory definition does require receipt by the debtor for
                                              inclusion of particular income in the calculus; but, the fact of
                       5                      receipt is only the threshold. Under the statutory language,
                                              includable income is fixed by a modifying participle—the amount
                       6                      of income “derived” during the six months is the input for the
                                              averaging process, regardless of the date of receipt. The statutory
                       7                      concept is logically understood as “income that resulted from
                                              employment during the relevant six month period even though the
                       8                      Debtor received the actual paycheck for that work after the end of
                                              the six month period.” In re Bernard, 397 B.R. 605, 607
                       9                      (Bankr.D.Mass.2008) (emphasis added).
                  10                 13.      This Motion contains four limited document requests, is narrowly tailored to the

                  11       past few years, and falls squarely within the Debtor’s duty to his creditors and the Court to

                  12       disclose his financial affairs, including, but not limited to, the Debtor’s business income and tax

                  13       issues.

                  14                 14.      Local Rule 2004-1 Certification. In an effort to avoid filing this Motion,

                  15       undersigned counsel contacted Debtor’s counsel informally to request just some of the

                  16       information requested in this Motion—namely, the tax returns for GEMS—but Debtor’s counsel

                  17       did not provide the documents. To date, Debtor’s counsel has not agreed to an examination date.

                  18                 15.      Movant properly requests a Rule 2004 examination at the office of counsel for

                  19       Movant in Orange County, CA. Rule 2004(d), titled “Time and Place of Examination of Debtor,”
                  20       allows examination “within or without the district wherein the case is pending.” A Rule 2004

                  21       exam may be “at any time or place.” In re Little’s Motor Co., Inc., 53 B.R. 635, 638 (Bankr.

                  22       N.D. Ala. 1985) (requiring a debtor’s principal to travel “in excess of 600 miles” for a Rule 2004

                  23       exam). Rule 2004(e) clarifies that the Debtor may be examined at the location indicated in this

                  24       Motion, with his only compensation to be mileage costs, “reduced by 200 miles” in accordance

                  25       with the Rule. Id. at 640. “Clearly, when one enters the Bankruptcy Court seeking relief from

                  26       debts, he has subjected himself to be examined by creditors . . . Bankruptcy Rule 2004(e)

                  27       provides that a debtor only recover mileage . . . .” In re Moghrabi, 197 B.R. 278, 259 (Bankr.

                  28       N.D. Ohio 1996) (requiring debtor to be examined “at a time and place specified by Plaintiff’s
B URKE , W ILLIAMS &                                                                   MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -5-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                       INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43              Desc
                                                       Main Document    Page 6 of 14


                       1   counsel.”).

                       2            WHEREFORE, Movant respectfully requests an Order as follows:

                       3            1.        That the Debtor appear for an examination pursuant to Bankruptcy Rule 2004, to

                       4   commence December 6, 2018, at 9:00 a.m., and to continue as necessary until completed, at the

                       5   offices of Burke, Williams, & Sorensen, LLP, 1851 East First Street, Suite 1550, Santa Ana, CA

                       6   92705-4067.

                       7            2.        That the Debtor is ordered to produce or otherwise make available, not less than

                       8   one (1) business day prior to his examination, relevant records and documents which are in his

                       9   possession or under his control, and which are described in Exhibit "A" attached hereto and
                  10       incorporated herein by this reference.
                  11

                  12       Dated: November 7, 2018                              BURKE, WILLIAMS & SORENSEN, LLP
                  13

                  14
                                                                                By:
                  15                                                                  Richard J. Reynolds
                                                                                      Rafael R. Garcia-Salgado
                  16                                                                  Attorneys for Creditor
                                                                                      TRINITY CAPITAL INVESTMENTS,
                  17                                                                  LLC
                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                   MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -6-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                       INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43              Desc
                                                       Main Document    Page 7 of 14


                       1                            DECLARATION OF RAFAEL R. GARCIA-SALGADO

                       2            I, Rafael R. Garcia-Salgado, hereby declare as follows:

                       3            1.        I am a resident of Orange County, California, and am over eighteen years of age. I

                       4   am an attorney licensed to practice under the laws of the State of California, and am admitted to

                       5   practice before the federal courts of the Southern, Central, Eastern, and Northern Districts of

                       6   California, as well as all of California’s bankruptcy courts. I am an associate with the law firm of

                       7   Burke, Williams & Sorensen, LLP, attorneys for TRINITY FINANCIAL SERVICES, LLC

                       8   (“Movant”). I have personal knowledge of the facts stated in this Declaration, except as to those

                       9   matters stated on information and belief, and as to those matters I believe them to be true. If
                  10       called upon to testify as to the contents of this Declaration, I could and would competently testify
                  11       thereto.
                  12                2.        Movant is a creditor of the Debtor.
                  13                3.        The Debtor is an individual and Movant is informed and believes that the Debtor’s
                  14       residence address is 12731 Hatteras St., Valley Village, CA 91607.
                  15                4.        An examination of the Debtor is necessary to obtain information regarding the
                  16       Debtor’s income and expenses.
                  17                5.        Local Rule 2004-1 Certification. On November 6, 2018, I emailed counsel for
                  18       the Debtor Richard Mark Garber, requesting just some of the documents that are the subject of
                  19       this Motion. Counsel did not reply to my correspondence. Counsel thus did not provide the
                  20       requested documents and has not provided proposed dates for the Rule 2004 examination.

                  21                6.        To assist in the Bankruptcy Rule 2004 examination of the Debtor, it is necessary

                  22       for the Debtor to produce or otherwise make available, not less than one (1) business day prior to

                  23       his examination, the relevant records and documents which are in his possession or under his

                  24       control, and which are described in Exhibit “A” attached hereto and incorporated herein by this

                  25       reference.

                  26                7.        The examination of the Debtor under the procedure set out in Bankruptcy Rules

                  27       7030 or 9014 is not possible as there is no pending adversary proceeding or contested matter

                  28       between the Debtor and Movant. The location of the examination, i.e., the Orange County office
B URKE , W ILLIAMS &                                                                  MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -7-      PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                      INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK             Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43               Desc
                                                     Main Document    Page 8 of 14


                       1   of Burke, Williams & Sorensen, LLP, is within 100 miles of the Debtor’s residence.

                       2            I declare under penalty of perjury under the laws of the United States that the statements

                       3   made in the foregoing declaration are true and correct, except those matters stated on information

                       4   and belief, and as to those matters, I believe them to be true.

                       5            Executed this 7th day of November 2018, at Santa Ana, California.

                       6

                       7
                                                                          RAFAEL R. GARCIA-SALGADO
                       8

                       9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                 MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                           -8-       PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                     INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43                Desc
                                                       Main Document    Page 9 of 14


                       1                                                EXHIBIT "A"

                       2                                                 DEFINITIONS

                       3            1.        YOU and/or YOU OR ANYONE ACTING ON YOUR BEHALF, refers to and

                       4   includes MARK EFREM ROSENBERG, and YOUR agents, employees, insurance companies,

                       5   agents, adjusters, and employees, attorneys, accountants, investigators, employees, and agents and

                       6   anyone else acting on YOUR behalf.

                       7            2.        PERSON and/or PERSONS refers to and include a natural person, firm,

                       8   association, organization, joint venture, sole proprietorship, partnership, business, trust,

                       9   corporation, public entity, or any other artificial business or entity.
                  10                3.        As used herein, the singular shall be interchangeable with the plural; the
                  11       masculine, feminine, and neuter shall all be interchangeable, and the conjunctions "and" and "or"
                  12       shall be both conjunctive and disjunctive.
                  13                4.        DOCUMENT is used herein in its broadest sense and refers to and includes the
                  14       original and all copies of any kind of all handwritings, typewritings, printings, photostats,
                  15       writings, photographs, tapes, films, negatives, pictures, videos, recordings, letters, telegrams,
                  16       diagrams, drawings, surveys, maps, contracts, checks, drafts, invoices, bills receipts, charts,
                  17       tabulations, audits, computer records (including computer printouts, the contents of computer
                  18       memory, computer programs, and any instructions or interpretive materials associated with them),
                  19       plans, memos, notes, notes or any records of all communications (including meetings, telephone
                  20       and any other conversations), logs, calendar and diary entries reports, interoffice communications,

                  21       tax returns, journals, documents, medical and other records, and every other means of recording

                  22       upon any tangible thing, and any form of communication or representation, including letters,

                  23       words, pictures, sounds and symbols, electronic storage, memorialization, or transmissions,

                  24       and/or combinations of them. Also included are all copies of any writings which are not

                  25       completely identical duplicates of the originals (e.g., because handwritten or other notes appear

                  26       thereon or are attached thereto). (Included are all items described in California Evidence Code

                  27       Section 250).

                  28                5.        COMMUNICATION refers to and includes all forms of written, electronic, verbal
B URKE , W ILLIAMS &                                                                    MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                             -9-        PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                        INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43                 Desc
                                                      Main Document    Page 10 of 14


                       1   and oral communications, including spoken words, gestures, and sign language.

                       2                                       GENERAL INSTRUCTIONS

                       3            1.        YOU are required to produce all DOCUMENTS designated below which are in

                       4   YOUR possession, custody, or control, or in the possession, custody or control of YOUR agents,

                       5   attorneys, employees or representatives.

                       6            2.        YOU are required to produce the original and all non-identical copies of each

                       7   DOCUMENT requested. If YOU are not able to produce the original of any DOCUMENT, then

                       8   you must produce the best available copy and all non-identical copies.

                       9            3.        If YOU claim any privilege, based upon a statute or otherwise, as a ground for not
                  10       producing a DOCUMENT or any portion thereof, you must provide a log identifying each
                  11       DOCUMENT for which YOU claim such a privilege in sufficient detail to identify the particular
                  12       DOCUMENT without revealing the information which is claimed to be privileged, the following:
                  13                          a.     identify the privilege;
                  14                          b.     the general subject matter of the DOCUMENT;
                  15                          c.     the identity of the author, the originator, addressee and all recipients of the
                  16       DOCUMENTS;
                  17                          d.     the date of the DOCUMENT;
                  18                          e.     the title, if any, of the DOCUMENTS; and
                  19                          f.     each and every fact upon which YOU rely in asserting the privilege.
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                    MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                               - 10 -   PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                        INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK             Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43            Desc
                                                    Main Document    Page 11 of 14


                       1               DOCUMENTS TO BE PRODUCED AND TOPICS FOR EXAMINATION

                       2

                       3   DOCUMENT REQUEST NO. 1:

                       4            YOUR State and Federal Income Tax Returns for 2015, 2016, and 2017, as well as any

                       5   State and Federal Income Tax Returns and quarterly tax statements for YOU and/or any of

                       6   YOUR past or present dba businesses.

                       7

                       8   DOCUMENT REQUEST NO. 2:

                       9            The State and Federal Income Tax Returns for Arcade & Party Rentals by GEMS, Inc.
                  10       (“GEMS”) for 2015, 2016, and 2017, as well as any other associated tax forms and filings.
                  11

                  12       DOCUMENT REQUEST NO. 3:
                  13                All DOCUMENTS constituting or evidencing YOUR three most recent paystubs from

                  14       YOUR employment or self-employment.

                  15

                  16       DOCUMENT REQUEST NO. 4:

                  17                YOUR three most recent bank statements, whether business, personal, joint, and/or

                  18       individual.

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                               MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                        - 11 -     PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                   INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK             Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43           Desc
                                                    Main Document    Page 12 of 14


                       1                                OTHER TOPICS FOR EXAMINATION

                       2

                       3   TOPIC FOR EXAMINATION NO. 1

                       4            YOUR acts, conduct, and/or property.

                       5

                       6   TOPIC FOR EXAMINATION NO. 2

                       7            YOUR liabilities and financial condition.

                       8

                       9   TOPIC FOR EXAMINATION NO. 3
                  10                Any matter which may affect the administration of YOUR bankruptcy estate.
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                              MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                         - 12 -   PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                  INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK             Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43              Desc
                                                    Main Document    Page 13 of 14


                       1
                                                    PROOF OF SERVICE OF DOCUMENT
                       2
                           I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                       3   business address is: 1851 E. First Street, Suite 1550, Santa Ana, CA 92705
                       4
                           A true and correct copy of the foregoing document entitled (specify):
                       5   MOTION FOR ORDER FOR EXAMINATION OF ROSE M MAGANA PURSUANT TO
                           BANKRUPTCY RULE 2004, AND FOR INSPECTION OF DOCUMENTS;
                       6   SUPPORTING DECLARATION AND LOCAL RULE 2004-1 CERTIFICATION OF
                           RAFAEL GARCIA-SALGADO
                       7   will be served or was served (a) on the judge in chambers in the form and manner required by
                       8   LBR 5005-2(d); and (b) in the manner stated below:
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       9   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 11/7/18, I checked the CM/ECF docket
                  10       for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                  11       below:
                  12
                               •    Richard Mark Garber rickgarber@sbcglobal.net, garberrr82127@notify.bestcase.com
                  13           •    Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                    nef@bwslaw.com,jgomez@bwslaw.com
                  14           •    Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                               •    Richard J Reynolds rreynolds@bwslaw.com,
                  15                psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                  16                nef@bwslaw.com;fcabezas@bwslaw.com
                               •    Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
                  17           •    Gabor Szabo smdulaw@sbcglobal.net
                               •    United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                  18
                                                                                                Service information continued
                  19                                                                        on attached page
                  20       2. SERVED BY UNITED STATES MAIL:
                           On (date) 11/7/18, I served the following persons and/or entities at the last known addresses in
                  21       this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                  22       Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                  23
                           Debtor:                                        Judge:
                  24       Mark Efrem Rosenberg                           Honorable Victoria S. Kaufman
                           12731 Hatteras Street                          United States Bankruptcy Court
                  25       Valley Village, CA 91607                       Central District of California
                                                                          21041 Burbank Blvd., Suite 354
                  26                                                      Woodland Hills, CA 91367
                  27                                                                            Service information continued
                                                                                            on attached page
                  28
B URKE , W ILLIAMS &                                                                MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                         - 13 -     PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                    INSPECTION OF DOCUMENTS
                  Case 1:17-bk-13413-VK               Doc 87 Filed 11/07/18 Entered 11/07/18 13:11:43             Desc
                                                      Main Document    Page 14 of 14


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date), I served the following persons and/or entities by
                           personal delivery, overnight mail service, or (for those who consented in writing to such service
                       3   method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
                           declaration that personal delivery on, or overnight mail to, the judge will be completed no later
                       4   than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   Nov 7, 2018              Bernadette C. Antle
                            Date                       Printed Name                                Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                MOTION FOR ORDER FOR EXAMINATION
   S ORENS EN , LLP        IRV #4843-1833-5354 v1
  ATTO RNEY S AT LAW       06836-0089
                                                                          - 14 -    PURSUANT TO BANKRUPTCY RULE 2004 AND FOR
     SANTA A NA
                                                                                    INSPECTION OF DOCUMENTS
